ERIC EDWARD CHANDLER, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Chandler v. Comm'rDocket No. 7252-07LUnited States Tax Court2008 U.S. Tax Ct. LEXIS 40; April 3, 2008, DecidedChandler v. Commissioner, T.C. Memo 1991-425">T.C. Memo 1991-425, 1991 Tax Ct. Memo LEXIS 474">1991 Tax Ct. Memo LEXIS 474 (T.C., 1991)*40 Eric Edward Chandler, Petitioner, Pro se.Joseph Robert Goeke, Judge.Joseph Robert GoekeORDER and DECISIONPursuant to the opinion of the Court as set forth in the pages of the transcript of the proceedings before Judge Joseph R. Goeke at Salt Lake City, Utah, on February 26, 2008, containing oral findings of fact and opinion, it isORDERED that petitioner's Motion for Summary Judgment, filed September 26, 2007, is denied. It is furtherORDERED that respondent's Motion for Summary Judgment, filed November 5, 2007, is granted. It is furtherORDERED and DECIDED that respondent may proceed with the collection action as determined in the Notice of Determination Concerning Collection Action for the taxable years 1988, 1989, 1990, and 1991, upon which this case is based./s/ Joseph Robert GoekeJudgeENTERED: April 3 2008